 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSICA ARMSTRONG,                                No. 2: 19-cv-01325-KJM-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    CITY OF FAIRFIELD, OFFICERS
      STRICKLAND AND PENA and DOE
15    FAIRFIELD POLICE OFFICERS 1 - 25,
16                       Defendant.
17

18                  In a minute order filed by the court on January 2, 2020, a status conference was set

19   for January 16, 2020 (ECF No. 9), and the parties were instructed to file a joint status report at

20   least seven (7) days prior to the conference. The parties filed their joint status report on January

21   2, 2020, but there was no appearance by Stanley Goff at the January 16, 2020 scheduling

22   conference.

23                  Accordingly, plaintiff’s counsel is ordered to show cause on or before January 24,

24   2020, why counsel should not be sanctioned in the amount of $250.00 for failing to appear.

25

26                  IT IS SO ORDERED.

27   DATED: January 21, 2020.

28
                                                        1
